Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/22/2022 has been entered. Claims 1-3, 5-7, 9-10, and 13-21 remain pending in the application.  
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10, and 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “plural disposable containers” in the last line. Since “one or more disposable containers” is established in line 5-6, it is unclear if the plural disposable containers in the last line is the same or different from the one or more disposable containers of lines 5-6. Claims 2-3, 5-7, 9-10, and 13-19 and 21 are rejected by virtue of their dependence on a rejected base claim. 
Regarding claim 6, claim 6 recites “the disposable container” in line 3. Since “one or more disposable containers” and “plural disposable containers” is established in claim 1, it is unclear if the disposable containers of claim 6 is the same or different from the disposable containers disclosed in claim 1.
Regarding claim 18, claim 18 recites “the disposable container” in lines 3-4. Since “one or more disposable containers” and “plural disposable containers” is established in claim 1, it is unclear if the disposable containers of claim 18 is the same or different from the disposable containers disclosed in claim 1.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20140178251 A1, hereinafter “Yamada 2014”) in view of Ogura (JP 2001013151 A).
Regarding claim 1, Yamada 2014 teaches a sample measurement device comprising: 
a dispensing mechanism (Fig. 2 and 4, element 5) comprising a nozzle (5b) configured to be capable of penetrating through a plug body that closes a sample container (paragraph [0054]) and of aspirating and discharging a sample housed in the sample container (paragraph [0039]), and that is capable of dispensing the sample into one or more disposable containers from the sample container through the nozzle (paragraph [0054]); 
a first cleaning mechanism (48) located above a sample aspiration position (Fig. 4 shows a piercer cleaning part 48 above a sample aspiration position) where the nozzle aspirates the sample in the sample container, the first cleaning mechanism comprises a vertically penetrating passage (48a; paragraph [0037]), the first cleaning mechanism configured to clean the nozzle as the nozzle passes through the passage (paragraphs [0037]-[0038]),
a second cleaning mechanism (interpreted as comprising the piercer cleaning part 49 and syringe unit 74; paragraph [0060]) that comprises a cleaning tank (paragraph [0038] teaches “aspiration tube path 49a”, which is interpreted as a cleaning tank) and is configured to  clean the nozzle (paragraph [0038]); and 
a first measurement section (14) comprising a light receiver (paragraph [0044], “detection part 14”) and configured to perform measurement for an immunological test of the sample dispensed by the dispensing mechanism (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraph [0120], “immunoanalyzer”); 
a controller (paragraphs [0047] and [0061] teach primary and secondary controller), wherein the controller is configured to control the second cleaning mechanism to clean the nozzle (paragraph [0060] teaches the syringe unit is connected to the RO water talk and can supply to the piercer, RO water to be used as cleaning liquid, wherein the syringe unit is controlled by the secondary controller as taught by paragraph [0061]).
Yamada 2014 teaches analyzing a sample using a coagulation method, a synthetic substrate method, immunonephelometry, and an agglutination method (paragraph [0033]); that the device can be used for laboratory tests such as a biochemical analyzer, immunoanalyzer, blood cell counter, and urine analyzer (paragraph [0120]); and the controller configured to control the dispensing mechanism to dispense the sample into a disposable container (paragraph [0062]); and a plurality of disposable containers (Fig. 2, element 150).
	Yamada 2014 fails to teach a second measurement section comprising a second light receiver and configured to perform measurement for a test of the sample dispensed by the dispensing mechanism, the test in the second measurement section being different from the immunological test in the first measurement section; and the controller is configured, when it is determined that the sample is to be measured by the first measurement section and the second measurement section, to control the dispensing mechanism to dispense the sample housed in the sample container into plural disposable containers.
Ogura teaches a sample measurement device (abstract; Fig. 1) for biochemical inspection and immune serum inspection and blood coagulation inspection capable of executing power saving of inspection (abstract). Ogura teaches clinical laboratory tests for blood coagulation, biochemical test, and immunological tests are conducted normally (paragraph [0002]), which creates the need for rapid and efficient measurement devices (paragraph [0005]), which can save labor and provide a compact measurement device. Ogura teaches that a process of heating is performed for both biochemical tests and immunological tests (paragraph [0007]) before measuring, the biochemical tests and immunological test could be performed in parallel after heating. Thus, Ogura teaches the device comprising a first measurement section that performs an immunological test (Fig. 1, element 2; paragraphs [0008] and [0011]) a second measurement section (Fig. 1, element 1; paragraphs [0008] and [0011]) that performs a blood coagulation test. Ogura teaches dispensing mechanisms (13, 23, and 32).  Ogura teaches wherein the second measurement section is configured to perform measurement for a test different from an immunological test (paragraphs [0008] and [0011]). Ogura teaches that a sample nozzle transfers a sample into each container of a plural of containers (paragraphs [0015]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 to incorporate the teachings of Ogura to provide a second measurement section comprising a second light receiver and configured to perform measurement for a test of the sample dispensed by the dispensing mechanism, the test in the second measurement section being different from the immunological test in the first measurement section. Doing so would utilize well-known automatic analyzers structures with multiple measurement sections that would have a reasonable expectation of successfully improving efficiency and throughput of analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 to incorporate the teachings of Ogura to provide the controller is configured, when it is determined that the sample is to be measured by the first measurement section and the second measurement section, to control the dispensing mechanism to dispense the sample housed in the sample container into plural disposable containers. Doing so would utilize known controller operations of automatic analyzers structures, as taught by Ogura, which would have a reasonable expectation of successfully preparing multiple samples for automatic analysis, thus improving efficiency and throughput of analysis.
Note that the functional recitations that describe the nozzle, dispensing mechanism, first cleaning mechanism, second cleaning mechanism, and first measurement section are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Note that the plug body, sample container and one or more disposable containers are not positively recited structurally as part of the claimed device and given weight to the extent that they affect the claimed device. 
Regarding claim 2, Yamada 2014 further teaches wherein the second cleaning mechanism is configured to clean at least portions of an inner peripheral surface and an outer peripheral surface of the nozzle with the cleaning liquid (paragraphs [0038] and paragraph [0060]).
Regarding claim 5, it appears that Yamada 2014 teaches wherein the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis (paragraph [0060] teaches the syringe unit is connected to the RO water tank and can supply to the piercer, RO water to be used as cleaning liquid, wherein the syringe unit is controlled by the secondary controller as taught by paragraph [0061]; paragraph [0076] teaches it is necessary that a newly mounted piercer is moved to piercer cleaning part 49, wherein paragraph [0038] teaches the piercer cleaning part cleaning the piercer; this cleaning of a new piercer for sample analysis is interpreted as cleaning on a “sample-by-sample basis”).
Regarding claim 6, Yamada 2014 further teaches the controller is configured to replace the disposable container on a sample-by-sample basis (paragraph [0046] teaches catcher units for discarding and replacing cuvettes 150; paragraph [0047] teaches the controller for controlling the catcher units).
Regarding claim 7, Yamada 2014 teaches all of the elements of the current invention as stated above. Note that the measurement performed by the first measurement section is interpreted as an intended use of the device. 
Yamada 2014 further teaches the first measurement section is configured to perform the measurement for the immunological test using antigen-antibody reaction (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraphs [0033] and [0120] teach “immunonephelometry” and “immunoanalyzer”, which comprises antigen-antibody reactions).
The functional recitations that describe first measurement section are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 9, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the first measurement section includes the light receiver (paragraph [0044], “detection part 14” that detects optical information) capable of photon counting.
Regarding claim 13, Yamada 2014 in view of Ogura further teach wherein the second measurement section is configured to perform measurement for a blood coagulation test or a biochemical test (as stated above for claim 1; Ogura, paragraphs [0008] and [0011]).
Regarding claim 14, Yamada 2014 in view of Ogura fail to teach wherein the second measurement section includes a light source section that irradiates a measurement specimen with light and the second light receiver that receives light generated from the measurement specimen.
Ogura teaches the second measurement section (Fig. 1, element 1; paragraph [0011], “1st test/inspection mechanism”) is equipped with an optical system (4) to detect light (paragraph [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Ogura to further incorporate the teachings of Ogura to provide the second measurement section to include a light source section and the second light receiver. Doing so would utilize well-known devices to analyze blood coagulation that would have a reasonable expectation of successfully analyzing and providing reliable measurements.
Regarding claim 15, Yamada 2014 in view of Ogura fail to explicitly teach wherein the dispensing mechanism is positioned closer to the second measurement section than to the first measurement section.
Ogura teaches dispensing mechanisms (13, 32) that are positioned closer to the second measurement section (1) and sample table (30) than to the first measurement section (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Ogura to provide the dispensing mechanism positioned closer to the second measurement section than to the first measurement section. Doing so would optimize the position of the dispensing mechanism to be near samples to be collected and dispensed for efficiency of analysis.  
Regarding claim 16, Yamada 2014 in view of Ogura teach wherein the dispensing mechanism (Yamada 2014, Fig. 2 and 4, element 5) is capable of dispensing the sample fed to the first measurement section from the sample container, and dispensing the sample fed to the second measurement section from the sample container (Yamada 2014, paragraph [0050] teaches the dispensing mechanism 5 is capable of discharging a sample).
Note that the functional recitations that describe the dispensing mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 17, Yamada 2014 in view of Ogura fail to explicitly teach the device further comprising: a first measurement unit in which the first measurement section is positioned; and a second measurement unit in which the second measurement section is positioned, wherein the dispensing mechanism is positioned in the second measurement unit.
Ogura teaches the device comprising a first measurement unit (interpreted as the area in Fig. 1 comprising element 2) in which a first measurement section is positioned (Fig. 1, element 2; paragraphs [0008] and [0011]); and a second measurement unit (interpreted as the area in Fig. 1 comprising elements 1 and 13) in which a second measurement section (Fig. 1, element 1; paragraphs [0008] and [0011]) is positioned, wherein a dispensing mechanism (13) is positioned in the second measurement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Ogura to further incorporate the teachings of Ogura to provide the device further comprising a first measurement unit in which the first measurement section is positioned; and a second measurement unit in which the second measurement section is positioned, wherein the dispensing mechanism is positioned in the second measurement unit. Doing so would utilize known device configurations to optimize the position of the dispensing mechanism to be near samples to be collected and dispensed for efficiency of analysis.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claims 1 above, and further in view of Ravalico et al. (US 20140290706 A1).
Regarding claim 3, Yamada 2014 further teaches wherein the second cleaning mechanism comprises: 
the cleaning tank (Fig. 2, element 49) including an injection port (it appears that Yamada 2014 teaches the injection port since paragraph [0038] teaches the piercer cleaning part 49 discharges and aspirates cleaning liquid, which would require an injection port) and an opening opened upwardly (Fig. 2, element 49a and paragraph [0038] teaches an opening where a piercer is inserted); 
a first pump (Fig. 4, element 74; paragraph [0060]) is configured to cause the cleaning liquid to flow into the nozzle (paragraph [0060] teaches the syringe unit 74 supplies cleaning liquid to the piercer 5b); and 
a second pump (paragraph [0038] discloses a cleaning liquid is discharged and aspirated by the piercer cleaning part 49, which implies the use of a pump) that is configured to cause the cleaning liquid to flow into the injection port, and 
While Yamada 2014 teaches the second cleaning mechanism discharges and aspirating the cleaning liquid when the nozzle is in the cleaning tank (paragraph [0038]), the cleaning liquid can be supplied to the nozzle (paragraph [0060]), and a controller (Fig. 3),  Yamada 2014 in view of Ogura fail to explicitly teach the controller is configured in a state where the nozzle is inserted into the cleaning tank through the opening, to control the second cleaning mechanism to drive the first pump to cause the cleaning liquid to flow into the nozzle, and driving the second pump to cause the cleaning liquid to flow into the cleaning tank from the injection port.
Ravalico teaches a clinical analyzer including a probe to aspirate a fluid wherein the probe is washed between aspirations to reduce carryover (abstract), wherein the wash operation includes both an internal and an external wash (abstract). Ravalico teaches a cleaning mechanism (Fig. 3) comprising, in a state where the nozzle (114) is inserted into a cleaning tank (126) through an opening, driving a first pump (114) to cause a cleaning liquid to flow into the nozzle, and driving a second pump (142) to cause the cleaning liquid to flow into the cleaning tank from an injection port (138) (see claim 1). Ravalico teaches the pump design and control of the fluid can be controlled by a controller (paragraph [0032], controller 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Ravalico to provide the controller is configured in a state where the nozzle is inserted into the cleaning tank through the opening, to control the second cleaning mechanism to drive the first pump to cause the cleaning liquid to flow into the nozzle, and driving the second pump to cause the cleaning liquid to flow into the cleaning tank from the injection port. Doing so would utilize known techniques to clean nozzles that would have a reasonable expectation of allowing for simultaneous cleaning of a nozzle internally and externally, as taught by Ravalico. 	If it is determined that Yamada 2014 fails to teach the second cleaning mechanism comprises an injection port, Ravalico teaches an injection port (Fig. 3, element 138) to clean the nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Ravalico to provide the second cleaning mechanism comprises an injection port. Doing so would utilize known structures of washing mechanisms, as taught by Ravalico, which would have a reasonable expectation of successfully allowing the cleaning fluid to clean the nozzle externally.
Note that the functional recitations that describe the first pump and second pump are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claim 1 above, and further in view of Kikuchi et al. (JPH 11271329 A).
Regarding claim 5, if it is determined that Yamada 2014 fails to teach the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis, Kikuchi teaches a controller (paragraph [0022], “19 is a microcomputer”) wherein a nozzle is washed before use for different measurement items (paragraph [0029]). Kikuchi teaches that samples and reagents that remain uncleaned from the nozzle affects analysis (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Kikuchi to provide the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis. Doing so would ensure that the samples and reagents are cleaned from the nozzle to improve analysis, as taught by Kikuchi.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claims 1 above, and further in view of Carey et al. (US 20020085959 A1).
Regarding claim 10, Yamada 2014 teaches all of the elements of the current invention as stated above. While Yamada 2014 teach a detection part (paragraph [0044]), Yamada 2014 in view of Ogura fail to explicitly teach the first measurement section includes a photomultiplier tube.
Carey teaches an analyzer for automated immunoassay testing (abstract) comprising disposable cuvettes (paragraph [0014]) comprising test samples and a measurement section that measures chemiluminescence (paragraph [0191]) based on a test substance contained in the test samples. Carey teaches a photomultiplier tube to count photons to measure chemiluminescence (paragraph [0191]).
Since Carey teaches analyzing liquids with reagents (abstract), similar to Yamada 2014 (paragraph [0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Carey to provide the first measurement section including a photomultiplier tube. Doing so would utilize well-known devices for performing immunological tests that would have reasonable expectation of improving automation by allowing tests to be performed continuously and efficiently. Furthermore, doing so would utilize well-known devices in the art to measure chemiluminescence and improve measurement accuracy.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claim 17 above, and further in view of Shibata et al. (US 20100108101 A1, hereinafter “Shibata”).
Regarding claim 18, modified Yamada 2014 teaches the device further comprising: a first transfer mechanism (Yamada, Fig. 2, element 18) that comprises a first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14; the “first transfer path” is interpreted as the path from the reaction part to the detection part) to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the first measurement unit along the first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14). While modified Yamada 2014 teaches transfer mechanisms (Yamada, Fig. 2, elements 16, 17, 18; Ogura, Fig. 1, elements 20, 30, and 31), modified Yamada 2014 fails to explicitly teach the device further comprising: a second transfer mechanism that comprises a second transfer path to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the second measurement section along the second transfer path.
Shibata teaches a sample measurement device (Fig. 4) comprising a first measurement unit (2) and second measurement unit (3) wherein blood coagulation and immunoanalyzers are known (paragraph [0002]). Shibata teaches the device further comprising a first transfer mechanism (elements 43 and 25a) for transferring a container (Fig. 2, element T), to the first measurement unit along a first transfer path (interpreted as a path along element 43 and from element 43 into element 25); and a second transfer mechanism (elements 43 and 35a) that transfers the container, to the second measurement section along a second transfer path (interpreted as a path along element 43 and from element 43 to element 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yamada 2014 to incorporate the teachings of Shibata to provide the device further comprising: a second transfer mechanism that comprises a second transfer path capable of transferring the disposable container to the second measurement section along the second transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.
Note that the functional recitations that describe the first transfer mechanism and the second transfer mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 19, modified Yamada 2014 fails to explicitly teach wherein the first and second transfer paths include at least a common transfer path.
Shibata teaches the device further comprising a first transfer mechanism (elements 43 and 25a) for transferring a container (Fig. 2, element T), to the first measurement unit along a first transfer path (interpreted as a path along element 43 and from element 43 into element 25); and a second transfer mechanism (elements 43 and 35a) that transfers the container, to the second measurement section along a second transfer path (interpreted as a path along element 43 and from element 43 to element 35). Shibata teaches wherein the first and second transfer paths include at least a common transfer path (the first and second transfer paths include a common transfer path of 43 in Fig. 4 of Shibata). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yamada 2014 to further incorporate the teachings of Shibata to provide wherein the first and second transfer paths include at least a common transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Ogura as applied to claim 1 above, and further in view of Kikuchi et al. (JPH 11271329 A).
Regarding claim 21, Yamada 2014 in view of Ogura fail to explicitly teach the controller configured to control the second cleaning mechanism to clean the inner peripheral surface of the nozzle by causing a cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle.
Kikuchi teaches an automatic analyzer that dispenses a wide variety of samples and regents with a dispensing nozzle (paragraph [0001]). Kikuchi teaches that it is known to increase washing water pressure to make the flow velocity distribution of the washing water inside the nozzle turbulent to improve the cleaning of nozzles (paragraph [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Ogura to incorporate the teachings of Kikuchi to provide the controller configured to control the second cleaning mechanism to clean the inner peripheral surface of the nozzle by causing a cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle. Doing so would improve cleaning of nozzles as taught by Kikuchi. 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 06/22/2022, with respect to the rejection of claim 1 under U.S.C. 103, specifically regarding the new limitation of “the controller is configured, when it is determined that a sample is to be measured…, to control the dispensing mechanism to dispense the sample…into plural disposable containers…”, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Yamada et al. (US 20140178251 A1, hereinafter “Yamada 2014”) in view of Ogura (JP 2001013151 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798